DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 2/9/2022 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inglin (US 20120285218 A1) and Schuster et al. (US 20070198222 A1)[hereinafter “Schuster”].
Regarding Claims 1 and 17, Inglin discloses a method (and corresponding computer system) of measuring an item [Paragraph [0002] – “The use of checkweighers to weigh moving objects (e.g., packages) is well known, and various checkweigher designs exist for this purpose.”], comprising:
weighing a first package [Paragraph [0002] – “The use of checkweighers to weigh moving objects (e.g., packages) is well known, and various checkweigher designs exist for this purpose.”] on a first scale [Paragraph [0013] – “According to one exemplary and basic validation method of the present invention, a random object is removed by an operator from a conveyor leading a line of such objects to a checkweigher, and subsequently placed on a static scale connected to the checkweigher controller.”];
weighing the first package on a plurality of other scales [Paragraph [0013] – “… the checkweigher can weigh the object and associate the measured weight with the weight reported by the static scale. These weights may then be compared to provide the result of the validation process.”Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”];
storing, in a data store, a weight measurement of the first package on the first scale and a plurality of weight measurements of the first package on the plurality of other scales [Paragraph [0030] – “Either individual object weights or a combined weight of some number of objects can be collected and provided to a data collection system for archiving of performance (validation) data.”];
comparing the weight measurement of the first package on the first scale with the weight measurements of the first package on the plurality of other scales [Paragraph [0013] – “… the checkweigher can weigh the object and associate the measured weight with the weight reported by the static scale. These weights may then be compared to provide the result of the validation process.”Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”];
determining if a threshold number of the weight measurements of the first package on the plurality of other scales is within a weight tolerance of the weight measurement of the first package on the first scale [Paragraph [0028] – “There is also a side benefit associated with methods of the present invention that employ a separate static scale. Particularly, if a discrepancy between weight readings produced by the static scale and the checkweigher is recognized, this discrepancy is indicative of a problem with either the checkweigher or the static scale. Therefore, such methods may also operate to validate the proper operation of the static scale.”To clarify, one measurement reading on “a threshold number of the weight measurements” and the recognized discrepancy reading on the “weight tolerance.”]; and
storing, in the data store, a scale weighting factor corresponding to a confidence level of the first scale relative to the plurality of other scales, the scale weighting factor determined based at least in part on whether the threshold number of the weight measurements of the first package on the plurality of other scales is within the weight tolerance of the weight measurement of the first package on the first scale [Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”Paragraph [0029] – “While not described in detail herein, it should be apparent to one of skill in the art that the collection of checkweigher validation data may also be used to automatically generate and apply correction factors to the weight readings provided by the checkweigher. Applying such correction factors ensures that the checkweigher will produce highly accurate weight readings, as any changes in weight sensor characteristics will be accounted for.”].
Inglin fails to disclose determining the first scale is a trusted scale based at least in part on the scale weighting factor and on scale weighting factors corresponding to individual scales of the plurality of other scales.  However, Schuster teaches the weighting of sensor data and the determination of a confidence level for a measurement based on the weights assigned to the sensor and to a plurality of other sensors performing the same measurement [Paragraph [0007] – “Multiple redundant sensors that can provide an overlap in their sense of machinery, a person, an environment, etc. can be employed. Further, weights can be associated with the overlapping sensors to enable a contribution related to each of the sensors to the overall detection of machinery position, human presence, and the like, to accurately reflect a confidence with which a particular sensor can contribute.”Paragraph [0033] – “By way of further illustration, any number of factors can be utilized in connection with generating a confidence that the sensor 1 can accurately detect a signal, physical condition, etc. associated with target A 202. For instance, any number of characteristics (e.g., C1, C2, C3, . . . ) associated with the sensor can be employed. Additionally, appropriate weighting factors (e.g., W1, W2, W3, . . . ) based on the characteristics of the target can be determined (e.g., via utilizing the weighting component 106 of FIG. 1, . . . ). Accordingly, the confidence (e.g., weight) to detect target A 202 can be determined (e.g., utilizing the weighting component 106) by evaluating (C1W1+C2W2+C3W3+ . . . ) for sensor 1.”Paragraph [0036] – “Thus, the confidence with which target D 312 can be detectable can be a combined weighted average from all three sensors. For instance, the confidence to detect target D 312 can be (C1W1+C2W2+ . . . ) for sensor 1+ (C1W1+C2W2+ . . . ) for sensor 2+ (C1W1+C2W2+ . . . ) for sensor 3.”].  It would have been obvious to use the weighting factors and measurements from the scales of Inglin to generate an overall measurement confidence score and a scale-specific confidence score for an item and to use those scores to evaluate whether a particular scale has a high level of confidence in order to assess the performance of the scales within the system.

Regarding Claim 2, Inglin discloses weighing a plurality of second packages on the first scale and on the plurality of other scales; storing a plurality of weight measurements for the plurality of second packages on the first scale and on the plurality of other scales [Paragraph [0030] – “Either individual object weights or a combined weight of some number of objects can be collected and provided to a data collection system for archiving of performance (validation) data.”];
comparing the plurality of weight measurements of the plurality of second packages on the first scale with the weights of the plurality of second packages on the plurality of other scales [Paragraph [0028] – “There is also a side benefit associated with methods of the present invention that employ a separate static scale. Particularly, if a discrepancy between weight readings produced by the static scale and the checkweigher is recognized, this discrepancy is indicative of a problem with either the checkweigher or the static scale. Therefore, such methods may also operate to validate the proper operation of the static scale.”]; and
determining if a threshold number of the weight measurements of the second packages on the plurality of other scales is within a weight tolerance of the weight measurements of the plurality of second packages on the first scale [Paragraph [0029] – “While not described in detail herein, it should be apparent to one of skill in the art that the collection of checkweigher validation data may also be used to automatically generate and apply correction factors to the weight readings provided by the checkweigher. Applying such correction factors ensures that the checkweigher will produce highly accurate weight readings, as any changes in weight sensor characteristics will be accounted for.”].

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inglin (US 20120285218 A1), Schuster et al. (US 20070198222 A1)[hereinafter “Schuster”], and Edwards (US 20080141755 A1).
	Regarding Claims 3-5, Inglin fails to disclose the recited subject matter.  However, Edwards discloses a process for evaluating scale measurement values in order to determine deviations based on a comparison of values with an established measurement distribution [See Paragraphs [0026]-[0035]].  It would have been obvious to implement such a scheme in order to determine appropriate correction factors for the scales of Inglin.  Doing so would disclose the recited subject matter.  The step of evaluating whether the total number of weight measurements is sufficient to use the scheme of Edwards to determine appropriate correction factors would need to be performed in order to ensure that a reliable distribution has first been generated (i.e., there has to be a sufficient sample size present to create a reliable distribution).

Regarding Claim 13, although not specified by Edwards, having a minimum number of weight measurements of 5 amounts to an obvious design choice because there has to be a sufficient sample size present to create a reliable distribution.

Regarding Claims 14 and 15, Inglin fails to disclose that the threshold number of the weight measurements is 50% or the weight tolerance is plus/minus 0.2 ounces.  However, Edwards discloses a process for evaluating scale measurement values in order to determine deviations based on a comparison of values with an established measurement distribution [See Paragraphs [0026]-[0035]].  It would have been obvious to implement such a scheme in order to determine appropriate correction factors for the scales of Inglin.  It would have further been obvious to establish appropriate limits for which sorts of measurement value deviations warrant the use of scale correction factors; doing so amounts to a design choice.

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed because the closest prior art, Inglin (US 20120285218 A1), Schuster et al. (US 20070198222 A1)[hereinafter “Schuster”], and Edwards (US 20080141755 A1), either singularly or in combination, fail to anticipate or render obvious a method of measuring an item, comprising: summing the scale weighting factor for each of the plurality of other scales which was determined to be within the weight tolerance of the weight measurement of the weight measurement for the second scale; summing the scale weighting factor for each of the plurality of other scales regardless of whether the weight measurement was within the weight tolerance to obtain a total combined scale weighting factor; dividing the summed scale weighting factor for each of the plurality of other scales which was determined to be within the weight tolerance of the weight measurement of the weight measurement for the second scale by the total combined scale weighting factor; and storing the division result of dividing the summed scale weighting factor and the total combined scale weighting factor, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant argues:
	The prior art of record does not disclose the newly amended claimed subject matter limitations.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9523604 B2 – Calibration Device For A Force-measuring Device, And Force-measuring Device
US 8841564 B1 – Weigh Scaled Vehicle Calibration Systems And Methods
US 5832417 A – Apparatus And Method For An Automatic Self-calibrating Scale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865